The Workmen's Compensation Act of 1915, P. L. 736, article II, section 306, clause (c), as amended by the Act of June 26, 1919, P. L. 642, provides that certain compensation shall be paid for fixed periods of time for the loss of each of the specified body-members. Then follows this clause: "For the loss of any two or more of such members not constituting total disability, sixty per centum of wages during the aggregate of the periods specified for each." The Act of May 20, 1921, P. L. 966, further amended the original act by adding, immediately after the above-quoted clause, a provision for the payment of compensation, for a period to be fixed by the compensation board, for permanent disfigurement of the head or face. The Superior Court (85 Pa. Super. 531), reversing the Common Pleas of Somerset County, properly decided that compensation payable under the *Page 397 
Act of 1921, is not exclusive of all other compensation, but may be awarded for disfigurement in addition to that given for loss of a body-member, in the same manner that compensation for the loss of two or more members is to be awarded under the clause of section 306 (c) above quoted. Defendant has appealed.
The opinion of the Superior Court is adopted by us, and thereon,
The judgment appealed from is affirmed.